Citation Nr: 0301382	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  96-23 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran served on active duty from May 1949 to August 
1950.

This case came to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 RO rating decision that 
denied the veteran's application to reopen a claim for 
service connection for an acquired psychiatric disorder.  
In a February 1998 decision, the Board denied the 
application.

The veteran then appealed to the U.S. Court of Veterans 
Appeals (Court).  In an October 1998 motion to the Court, 
the VA Secretary requested that the Board's February 1998 
decision be vacated and remanded in order for the Board to 
apply the "new and material evidence" definition of 38 
C.F.R. § 3.156(a) as required by the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In a 
December 1998 order, the Court granted the VA Secretary's 
motion, and the case was returned to the Board.  In June 
1999, the Board issued a decision that again denied the 
veteran's application to reopen a claim for service 
connection for an acquired psychiatric disorder.  The 
veteran filed a motion with the Board for reconsideration, 
and this motion was denied by the Board.  The veteran also 
filed a timely appeal to the Court.  In a March 2001 
motion, the VA Secretary requested that the Board's June 
1999 decision be vacated and remanded to consider the 
applicability of the Veterans Claims Assistance Act of 
2000.  This motion was granted by an August 2001 Court 
order.  The case was subsequently returned to the Board; 
the veteran and her representative were given an 
opportunity to submit additional evidence and argument; 
and in January 2003, additional argument was submitted by 
the representative, and the Board was informed that 
additional evidence would not be submitted.


FINDINGS OF FACT

1.  In January 1991, the Board denied the veteran's 
application to reopen her claim for service connection for 
an acquired psychiatric disorder.

2.  Evidence received since the January 1991 Board 
decision is cumulative or redundant of previously 
considered evidence.  


CONCLUSION OF LAW

New and material evidence has not been submitted since the 
final January 1991 Board decision, and thus the claim for 
service connection for an acquired psychiatric disorder is 
not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The March 2001 motion and the August 2001 Court order 
direct that the Board determine the applicability of the 
notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No.  106-
475, 114 Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002)).  In brief, these provisions note that the VA is 
to notify the claimant of the evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  In addition, upon receipt of a substantially 
complete application for benefits, VA will make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  VA will also notify the claimant if it has been 
unable to obtain relevant records.  38 U.S.C.A. 
§ 5103A(b)(2); 38 C.F.R. § 3.159(d).  VA is not required 
to provide assistance if the substantially complete 
application indicates that there is no reasonable 
possibility that such assistance would substantiate the 
claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

However, the duty to assist provisions of 38 U.S.C.A. 
§ 5103A do not apply to finally denied claims, unless new 
and material evidence is received.  38 U.S.C.A. 
§ 5103A(f); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  Although the regulations have added certain duty 
to assist provisions to claimants trying to reopen finally 
denied claims, these provisions were specifically noted to 
be only effective to any claim for benefits received by VA 
on or after August 29, 2001.  66 Fed. Reg. 45629 (Aug. 29, 
2001).  The current application to reopen a claim was 
filed well before that date; accordingly, the duty to 
assist provisions contained in 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c) do not apply, in the absence of new 
and material evidence.  In any event, the veteran has not 
identified additional relevant medical records to be 
obtained, and in fact has indicated that she has nothing 
else to submit.  There is also no VA duty to provide a 
medical examination or opinion until a previously denied 
claim has been reopened with new and material evidence.  
38 C.F.R. § 3.159(c)(4).

With respect to the duty to notify the claimant of the 
evidence necessary to substantiate the claim, there is no 
indication that this provision was not intended to apply 
to previously denied claims.  See Bernklau, supra (noting 
that 38 U.S.C.A. § 5103A(f) pertains to the duty to assist 
provisions).  The veteran and her representative have been 
notified on numerous occasions of the evidence necessary 
to reopen and substantiate the claim, including in 
correspondence, the statement of the case, the 
supplemental statement of the case, Board decisions (which 
have since been vacated) during the current appeal, and in 
litigation of the case at the Court.  Received from the 
veteran in January 2003 was a signed document in which she 
indicated that she did not have anything else to submit 
and requested that the Board proceed immediately with 
readjudication of her appeal after affording her 
representative the opportunity to review and submit 
additional argument in support of the case.  The veteran's 
representative submitted additional argument in January 
2003.  The Board notes that, regardless of formalities of 
notice, the veteran has an experienced representative who 
obviously has actual knowledge of what evidence is 
necessary to reopen and substantiate the claim.  

In view of the foregoing, the Board finds that there has 
been VA compliance with the notice and duty to assist 
provisions of the VCAA and companion VA regulation.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet.App. 183 (2002).  

Service connection may be granted for a disability 
resulting from a disease or injury which was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection for a psychosis will be presumed 
if it is manifest to a compensable degree within one year 
after active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  A personality disorder 
is not a disability for VA compensation purposes and is 
not service connectable.  38 C.F.R. § 3.303(c).

A claim for service connection for a psychiatric disorder 
was denied by the RO in an unappealed November 1965 
decision, and applications to reopen the claim were denied 
by the Board in August 1984, December 1987, and January 
1991.  Evidence on file at the time of these decisions 
included service and post-service medical and personnel 
records, and numerous statements from the veteran.  It was 
essentially held that the veteran only had a personality 
disorder (which may not be service connected) during 
service, and that an acquired psychiatric disorder, 
including a psychosis, first appeared years later and was 
not related to service.

The January 1991 Board decision is considered final, with 
the exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7104; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

During the time applicable to the present case, "new and 
material evidence" means evidence not previously submitted 
to VA decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  [The Board notes that 
38 C.F.R. § 3.156(a) was recently revised to provide 
another definition of "new and material evidence," but 
such latest definition applies only to claims to reopen 
received on or after August 29, 2001, and, hence, has no 
bearing on the instant case.  See 38 C.F.R. § 3.156(a) 
(2002).]

On further review of the case, the Board finds that, since 
the January 1991 Board decision, the veteran has not 
submitted evidence which is "new," and thus the Board need 
not decide whether the additional evidence is also 
"material."

In April 1995, the veteran applied to reopen her claim for 
service connection for a psychiatric disorder.  Since the 
January 1991 Board decision, she has submitted duplicate 
copies of her August 1950 service discharge medical 
examination and her discharge document (DD Form 214).  
These documents were considered in the last Board 
decision; they are redundant and not new evidence.  The 
veteran has also submitted several more written statements 
of her own, referring to previously considered treatment 
records and generally asserting that her psychiatric 
disorder is due to service.  Her statements are repetitive 
or cumulative of those she made in the past, and 
considered by the Board in January 1991, and such 
statements do not constitute new evidence. 

In sum, the additional evidence since the 1991 final Board 
decision is cumulative or redundant, and such is not new 
evidence.  Vargas-Gonzalez v. West, 12 Vet.App. 321 
(1999).  The Board concludes that evidence which is both 
new and material has not been submittted since the 1991 
final Board decision, and thus the claim for service 
connection for an acquired psychiatric disorder may not be 
reopened.


ORDER

The veteran's application to reopen a claim for service 
connection for an acquired psychiatric disorder is denied.

		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

